DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments referred to in this response were submitted August 17, 2021, unless otherwise specified.
The Amendment to the Claims appears to overcome the objection to claim 2 in the previous Office Action. Therefore, the objection to Claim 2 is withdrawn.
The Amendment to the Claims appears to overcome the rejection of claims 1-10 under 35 U.S.C. 112(b). Therefore, the rejection of claims 1-10 under 35 U.S.C. 112(b) is withdrawn.
The Amendment to the Specification appears to overcome the objection to the Specification. Therefore, the objection to the Specification is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Geary et al. (US 2013/0005394), hereafter referred to as Geary’394 in view of Zeine et al. (US 2018/287418, filed April 2, 2018 with effective priority date of March 31, 2017), hereafter referred to as Zeine’418.

Referring to claim 1, Geary’394 teaches a method for saving and restoring state information of a wireless device, performed by the wireless device, comprising: storing, in a memory of the wireless device, state information associated with one or more operations performed by the wireless device (SIM context stored in SIM comprises state information describing ongoing operations for relevant SIM, paragraph 23, lines 10-12; subset of memories available to perform a fast resume, paragraph 28, lines 20-22); powering down at least part of the wireless device (one radio system at least partially shut down, paragraph 27, lines 11-14); and restoring the state information of the one or more selected operations from the memory (fast resume, paragraph 28, lines 20-22).
Geary’394 does not appear to explicitly teach determining an amount of available power of the wireless device; and selecting one or more operations to restore based on the determined amount of available power, wherein selecting the one or more operations to restore comprises selecting fewer 
However, Zeine’418 teaches determining an amount of available power of the wireless device (state information 625 and information regarding state of energy storage device 650, see figure 6 and paragraph 69, lines 7-12); and selecting one or more operations to restore based on the determined amount of available power (when predetermined amount of energy has been harvested, device can be transitioned from ‘low power’ to ‘idle’, see figure 7A, wake-up indicator 732 and paragraph 74, lines 9-12), wherein selecting the one or more operations to restore comprises selecting fewer than all available operations to restore if the determined amount of available power is less than a threshold (maintain “low-power” mode, harvesting RF energy, if the power level remains below a “wake-up” threshold, see figure 8, decision 809 and paragraph 78, lines 1-5).
Geary’394 and Zeine’418 are analogous because they are both drawn to the same inventive field of power management in wireless devices.
Prior to the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Geary’394 and Zeine’418 before them, to modify the method of Geary’394 to include the state information of Zeine’418 by collecting information about a state of energy storage, and by determining how to use the energy to determine whether to shut down components of Geary’394.
The motivation for doing so would have been to derive recharging battery power for a client device battery from electromagnetic radiation in the event that power outlets are not available or convenient (paragraph 2, lines 4-10).
Therefore, it would have been obvious to combine Geary’394 and Zeine’418 to bring about the invention as claimed.



As to claim 3, Geary’394 teaches the method of claim 1, wherein storing the state information comprises copying the state information into memory (state information stored in SIM comprises state information describing ongoing operations for relevant SIM, paragraph 23, lines 10-12; subset of memories available to perform a fast resume, paragraph 28, lines 20-22).
Zeine’418 teaches the memory being a random access memory (memory can include dynamic RAM or static RAM, paragraph 91, lines 2-5).

As to claim 4, Geary’394 teaches the method of claim 3, further comprising: operating regions of the RAM including the state information in a retain mode, wherein the state information is protected and is unavailable for access (memory systems put in low-power retention state where memory contents remain, paragraph 28, lines 18-19).

As to claim 5, Geary’394 teaches the method of claim 4, wherein power is maintained for at least the regions of the RAM operating in the retain mode while powering down at least part of the wireless device (memory systems put in low-power retention state where memory contents remain, paragraph 28, lines 18-19).


Zeine’418 teaches wherein the other memory is a non-volatile memory (storing files on non-volatile memory, paragraph 95, lines 15-16).

As to claim 8, Zeine’418 teaches the method of claim 1, wherein selecting the one or more operations to restore is based at least in part on a priority list (power schedule calculated based on priority in terms of usage, paragraph 48, lines 7-9).

As to claim 9, Zeine’418 teaches the method of claim 1, wherein storing the state information comprises: selecting the state information of fewer than all of the one or more selected operations if the determined amount of available power is less than a threshold (maintain “low-power” mode, harvesting RF energy, if the power level remains below a “wake-up” threshold, see figure 8, decision 809 and paragraph 78, lines 1-5; power schedule calculated based on priority in terms of usage, paragraph 48, lines 7-9).
Geary’394 teaches storing the selected state information (state information stored in SIM comprises state information describing ongoing operations for relevant SIM, paragraph 23, lines 10-12; subset of memories available to perform a fast resume, paragraph 28, lines 20-22).

As to claim 10, Zeine’418 teaches the method of claim 1, wherein determining the amount of available power comprises measuring at least one of a voltage (over/under voltage alerts and protection, paragraph 52, lines 4-5), a current (current limiting, paragraph 52, line 4), or a charge within a charge-storage device (coulomb monitoring, paragraph 52, line 5).

Referring to independent claim 11, Geary’394 teaches a wireless device comprising: one or more processors (computer processing systems and processors, paragraph 31, lines 1-4); and a memory configured to store instructions (ROM containing program code for the implementation of processes, paragraph 31, lines 6-13) that, when executed by the one or more processors, cause the wireless device to: store state information associated with one or more operations performed by the wireless device (SIM context stored in SIM comprises state information describing ongoing operations for relevant SIM, paragraph 23, lines 10-12; subset of memories available to perform a fast resume, paragraph 28, lines 20-22); power down at least part of the wireless device (one radio system at least partially shut down, paragraph 27, lines 11-14); and restore the state information of the selected operations (fast resume, paragraph 28, lines 20-22).
Zeine’418 teaches an energy harvester configured to convert radio-frequency (RF) energy into power for the wireless device (passive energy harvesting component 630 can harvest passive RF energy, and convert the energy into DC power stored in the energy storage device 650, see figure 6 and paragraph 68, lines 4-7); and instructions to cause the wireless advice to: determine an amount of available power of the wireless device (state information 625 and information regarding state of energy storage device 650, see figure 6 and paragraph 69, lines 7-12); and select one or more operations to restore based on the determined amount of available power (when predetermined amount of energy has been harvested, device can be transitioned from ‘low power’ to ‘idle’, see figure 7A, wake-up indicator 732 and paragraph 74, lines 9-12), wherein selecting the one or more operations to restore comprises selecting fewer than all available operations to restore if the determined amount of available power is less than a threshold (maintain “low-power” mode, harvesting RF energy, if the power level remains below a “wake-up” threshold, see figure 8, decision 809 and paragraph 78, lines 1-5).



As to claim 13, the limitations are comparable to those of claim 5. Therefore, claim 13 is rejected by the same reasoning as claim 5 accordingly.

As to claim 14, the limitations are comparable to those of claim 6. Therefore, claim 14 is rejected by the same reasoning as claim 6 accordingly.

As to claim 16, the limitations are comparable to those of claim 9. Therefore, claim 16 is rejected by the same reasoning as claim 9 accordingly.

Referring to independent claim 17, the limitations are comparable to those of independent claim 11. Therefore, claim 17 is rejected by the same reasoning as claim 11 accordingly.

As to claim 18, the limitations are comparable to those of claim 2. Therefore, claim 18 is rejected by the same reasoning as claim 2 accordingly.

As to claim 19, the limitations are comparable to those of claim 5. Therefore, claim 19 is rejected by the same reasoning as claim 5 accordingly.

Response to Arguments
Applicant's arguments filed August 17, 2021 have been fully considered but they are not persuasive.

Referring to independent claim 1, the Applicant argues that Zeine discloses an “all-or-nothing” approach to restoring functionality, rather than a limited functionality if power is below a threshold (page 10, lines 1-6).
However, the Examiner respectfully submits that Zeine discloses the device maintaining limited functionality in a low-power state, such as harvesting ambient RF energy, as opposed to fuller functionality in a higher-power state.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721.  The examiner can normally be reached on Monday-Friday, 10:30 - 7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184